Exhibit 10.2

 

LOGO [g731423pf.jpg]

 

PERSONAL AND CONFIDENTIAL

May 25, 2019

Chris Dial

 

Re:

Retention and Separation Plan

Dear Chris:

As you know, American Midstream Partners, LP (the “Partnership”) is in the
process of transition. We want you to know that your continued employment with
American Midstream GP, LLC (the “Company”) through certain transition activities
is very important. We are offering you this Retention and Separation Plan
(“Plan”) that will provide certain transition benefits in exchange for your
continued employment and support of certain duties listed below through
December 31, 2019 (the “Target Separation Date”). Unless your employment has
terminated on an earlier date, your employment will automatically terminate on
the Target Separation Date.

1. Severance Eligibility. You will be entitled to receive the benefits outlined
in Section 2 of this letter if (i) you experience a Qualifying Termination Event
(as defined below), (ii) you continue to faithfully perform your duties and
remain in good standing with the Company and its subsidiaries through the date
of such Qualifying Termination Event (including supporting the go private
transaction and the ongoing Company divestitures), and (iii) you execute (and do
not revoke) the release described in Section 4 of this letter.

 

  (a)

Qualifying Termination Events: The term “Qualifying Termination Event” means
that your employment with the Company is terminated:

 

  (i)

(A) by the Company for any reason other than those enumerated in Paragraph (ii),
below or by you for Good Reason (as defined below), in each case, prior to the
Target Separation Date, (B) automatically on the Target Separation Date, or
(C) due to your death or disability prior to the Target Separation Date.

 

  (ii)

A Qualifying Termination Event shall not include any termination by the Company
in circumstances in which you have (A) engaged in willful misconduct in the
performance of the duties required of you resulting in a material detriment to
the Company; (B) unlawfully used (including being under the influence of) or
possessed illegal drugs on the Company’s (or any of its affiliate’s) premises or
while performing your duties or responsibilities; (C) committed a material act
of fraud or embezzlement against the Company, its affiliates, or any of their
respective equityholders; (D) been convicted of (or pleaded guilty or no contest
to) a felony, other than a non-injury vehicular offence, that could be
reasonably expected to reflect unfavorably and materially on the Company; or
(E) materially breached or violated any material provision of any agreement with
the Company, or violated any material provision of any material Company written
company policy.

 

  (iii)

As used in this Plan, “Good Reason” shall mean (A) a material adverse alteration
in your responsibilities, duties, authority, compensation or title, (B) your
assignment to a principal office or work place located beyond a 50-mile radius
of the Company’s Houston corporate offices, or (C) the Company’s material breach
of any provision of this Plan, in each case, without your written consent.

 

 

2103 CityWest Blvd. Building #4, Suite 800, Houston, TX 77042 • Office: (346)
241-3400 • Fax: (713) 278-8870

www.americanmidstream.com



--------------------------------------------------------------------------------

LOGO [g731423pf.jpg]

 

 

2. Separation Benefits. Following a Qualifying Termination Event, you will
receive the following benefits:

 

  (a)

Cash Severance: Cash lump sum payment equal to (i) any accrued and unpaid salary
and paid time off through the date of termination, (ii) twelve (12) months’ base
salary, (iii) your pro-rated current year annual cash bonus for the year of
termination (current year annual target STIP is 75%), provided that if the
Qualifying Termination Event occurs on or after the date that is 30 days
following the closing of the Partnership’s take-private transaction as described
on its recently filed transaction statement on Schedule 13e-3 (the “Early
Separation Date”), you will be paid 100% of your current year annual cash bonus
plus (iv) $150,000. For purposes of clause (iii) of this Section 2(a), and
provided the Qualifying Termination Event occurs prior to the Early Separation
Date, your annual bonus will be calculated and pro-rated for the number of
months worked during the calendar year as if all goals for a target bonus have
been achieved (i.e., if you were terminated on July 1 of any year, your
pro-rated bonus amount would be 50% of annual target).

 

  (b)

Long Term Incentive Awards: All phantom units or other long-term incentive
awards that you hold as of the date of this Plan shall be vested as of the date
of a Qualifying Termination Event, provided that the Company will settle the
vesting of any such awards in cash, rather than common units, at a settlement
price of $5.25 per unit.

 

  (c)

Cash Retention Award Associated with Time-Based Phantom Units: All unvested
amounts of the Company’s one-time $6 per unit cash retention bonus shall
automatically vest. Unvested Phantom Units for the Cash Retention Bonus does not
include Performance Units.

 

  (d)

COBRA: The Company agrees to provide you with a supplement to medical and dental
benefits coverage under COBRA, for a period of up to twelve (12) months from the
date of the Qualifying Termination Event. Such coverage shall be included in and
part of your maximum COBRA entitlement due to this qualifying event. You
acknowledge and agree that you will continue to be responsible for your portion
of current premiums for yourself and any dependent coverage elected under COBRA.
In the event you fail elect COBRA continuation coverage or to timely pay your
portion of the above premiums, the Company shall be entitled to cancel the
employer’s portion of your coverage under COBRA due to your nonpayment.
Notwithstanding anything to the contrary herein, the Company may modify the
continuation coverage contemplated herein to the extent reasonably necessary to
avoid the imposition of any excise taxes on the Company for failure to comply
with the nondiscrimination requirements of the Patient Protection and Affordable
Care Act of 2010, as amended, and/or the Health Care and Education
Reconciliation Act of 2010, as amended (to the extent applicable).

3. Timing and Calculation of Payment; Withholding. The cash amounts described
above will be paid no later than the Company’s next regularly scheduled payroll
date following the “Effective Date” (as defined in Exhibit A); provided, that
such payments will be paid to you no later than March 15, 2020. References to
“base salary” shall be understood to refer to your base salary in effect at time
of termination. The Company may withhold all federal, state, city or other taxes
as may be required to be withheld pursuant to any law or governmental regulation
or ruling.

 

 

2103 CityWest Blvd. Building #4, Suite 800, Houston, TX 77042 • Office: (346)
241-3400 • Fax: (713) 278-8870

www.americanmidstream.com



--------------------------------------------------------------------------------

LOGO [g731423pf.jpg]

 

 

4. Release. Upon any Qualifying Termination Event, you will execute a separation
and release agreement in the form attached as Exhibit A. If you do not execute
such separation and release agreement, or you revoke the separation and release
agreement following its execution, you will not be entitled to receive any
separation payments or benefits under this Plan. If the period of time for you
to consider the release begins in one calendar year and ends in the next
calendar year, the payments provided herein will be made in the second calendar
year even if you execute the release and such release becomes irrevocable in the
first calendar year.

5. Complete Plan. This Plan, including Exhibit A attached hereto, embodies the
complete agreement and understanding between the parties with respect to the
subject matter hereof and effective as of its date supersedes and preempts any
prior understandings, agreements or representations by or between the parties,
written or oral, which may have related to the subject matter hereof in any way.

6. Code Section 409A. The intent of the parties is that payments and benefits
under this Plan comply with Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Plan
shall be interpreted to be in compliance therewith. Whenever a payment under
this Plan specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be within the sole
discretion of the Company. In no event whatsoever shall the Company be liable
for any additional tax, interest or penalty that may be imposed on you by Code
Section 409A or damages for failing to comply with Code Section 409A.

Please be aware that this letter agreement does not constitute an offer or
guarantee of employment with the Company or any of its subsidiaries. Please
indicate your agreement to the terms set forth herein by executing this letter
in the space provided below.

 

Very truly yours, American Midstream Partners, LP By its general partner,
American Midstream GP, LLC By:   /s/ Louis J. Dorey Name:   Louis J. Dorey Date:
  May 25, 2019

 

Accepted and Agreed: By:   /s/ Christopher B. Dial Name:   Christopher B. Dial
Date:   May 25, 2019

 

 

2103 CityWest Blvd. Building #4, Suite 800, Houston, TX 77042 • Office: (346)
241-3400 • Fax: (713) 278-8870

www.americanmidstream.com



--------------------------------------------------------------------------------

LOGO [g731423pf.jpg]

 

 

Exhibit A

SEPARATION AGREEMENT AND RELEASE1

THIS SEPARATION AGREEMENT AND RELEASE (“Separation Agreement’’) is entered into
by and between American Midstream Partners GP, LLC (the “Company’’) and Chris
Dial (“Employee”).

In consideration of the mutual promises set forth in this Separation Agreement
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Employee agree as follows:

1. Termination of Employment. Employee’s employment with the Company is
terminated as of [ ].

2. Severance Payment. In exchange for Employee’s commitments as outlined in this
Separation Agreement, including but not limited to Employee’s release of claims,
the Company shall pay Employee the separation payments and benefits provided for
and described in Section 2 of that certain Retention and Separation Plan dated
May __, 2019, by and between the Employee and the Company (the “Plan”), less
applicable federal, state, and local withholdings, taxes and any other
deductions required by law (the “Severance Payments”) no later than the
Company’s next regularly scheduled payroll date following the Effective Date of
this Separation Agreement.

Employee expressly acknowledges that the Severance Payments above serves as
adequate consideration for the Employee’s release of claims and other
commitments set forth in this Separation Agreement.

3. General Release. In exchange for the mutual promises set forth in this
Separation Agreement (including the Severance Payment outlined in Section 2
above), Employee, on behalf of Employee and Employee’s agents, heirs,
administrators, executors, assignors, assigns and anyone acting or claiming to
act on Employee’s or their joint or several behalf, does hereby irrevocably and
unconditionally release and forever discharge the Company together with its
parents, subsidiaries, affiliates, partners, joint venturers, predecessor and
successor corporations and business entities, past, present and future, and its
and their agents, directors, officers, board members, employees, shareholders,
insurers and reinsurers, representatives, attorneys, assigns, employee benefit
plans (and the trustees or other individuals affiliated with such plans) and
other representatives, and anyone acting on their joint or several behalf, past,
present, and future (collectively the “Released Parties”) of and from any and
all claims, complaints, demands, costs, expenses, grievances, obligations,
liabilities, actions and causes of action of whatever kind and character in law
or in equity, whether known or unknown, through the date upon which Employee and
Company each executes this Separation Agreement, including (but not limited to)
any claims under Title VII of the Civil Rights Act of 1964, Section 1981 of the
Civil Rights Act of 1870, the Age Discrimination in Employment Act (as more
fully explained in Section 4 below), the Americans with Disabilities Act, the
Fair Labor Standards Act, the Employee Retirement Income Security Act, the
Family and Medical Leave Act, the Texas Commission on Human Rights Act, the
Texas Payday Law, other provisions of the Texas Labor Code and any other
applicable federal, tribal, state, or local constitutional, statutory or common
law claims, including (but not limited to) any claims based upon implied or
express contract, wages or benefits owed, covenants of fair dealing and good
faith, wrongful discharge, negligence, assault, battery, public policy,
intentional infliction of emotional distress, retaliation or defamation. It is
the express intent of Employee to enter into this full and final release of any
and all claims, whether known or unknown, against any of the Released Parties
whatsoever through the date upon which Employee and Company each executes this
Separation Agreement.

 

1 

NTD: To be revised if reasonably required for updates in law between the date
the Plan is executed and the employment termination date.

 

 

2103 CityWest Blvd. Building #4, Suite 800, Houston, TX 77042 • Office: (346)
241-3400 • Fax: (713) 278-8870

www.americanmidstream.com



--------------------------------------------------------------------------------

LOGO [g731423pf.jpg]

 

 

4. Release of Age Discrimination in Employment Claims. Employee understands that
the release set forth in Section 3 includes a release of any claims the Employee
may have under the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §
621 et seq., against any of the Released Parties that may have existed on or
prior to the date upon which Employee executes this Separation Agreement.
Employee understands that the ADEA is a federal statute that prohibits
discrimination on the basis of age. Employee wishes to waive any and all claims
under the ADEA that Employee may have against any of the Released Parties as of
the date upon which Employee executes this Separation Agreement, and hereby
waives such claims. Employee understands that any claims under the ADEA that may
arise after the date this Separation Agreement is executed by Employee are not
waived. Employee acknowledges that the Employee is receiving consideration for
the waiver of any and all claims under the ADEA to which the Employee is not
already entitled.

Employee, pursuant to and in compliance with the rights afforded the Employee
under the Older Worker Benefit Protection Act: (a) is advised to consult with an
attorney before executing this Separation Agreement; (b) has, at the Employee’s
option, [twenty-one (21)] / [forty-five (45)] days to consider this Separation
Agreement; (c) may revoke this Separation Agreement at any time within the
seven (7) day period following Employee’s execution of this Separation Agreement
(the “Revocation Period”); (d) is advised that this Separation Agreement shall
not become effective or enforceable until the Revocation Period has expired; and
(e) is advised that the Employee is not waiving claims that may arise after the
date on which the Employee executes this Separation Agreement.

Employee may revoke this Separation Agreement by delivering a written notice of
revocation to Christine Miller, Associate General Counsel, ArcLight Capital
Partners, LLC, 200 Clarendon Street, 55th Floor, Boston, MA 02116 or by email at
cmiller@arclightcapital.com. For this revocation to be effective, such written
notice must be received by such person, at the address set forth above no later
than the close of business on the seventh (7th) day after Employee signs this
Separation Agreement. If this Separation Agreement is not revoked within the
Revocation Period, this Separation Agreement will become effective and
enforceable on the date immediately following the last day of Revocation Period
(the “Effective Date”). Employee understands and acknowledges that if the
Employee revokes this Separation Agreement within the Revocation Period,
Employee will not receive the Severance Payment.

5. Exceptions to Release. Excluded from the release contained in Sections 3 and
4 are any claims that arise after the date that Employee signs this Separation
Agreement and any other claims that cannot be waived by law, including (but not
limited to) the right to file a charge with, or participate in, an investigation
conducted by any government agency, such as the United States Department of
Labor, the Equal Employment Opportunity Commission, or the National Labor
Relations Board. Employee acknowledges, however, that the Employee is waiving
the right to any monetary recovery or relief in connection with any charge or
investigation or to file an individual or class action lawsuit against any
Released Party. Employee and the Company acknowledge and agree that nothing in
this Separation Agreement prevents Employee from instituting any action to
challenge the validity of the release under the ADEA, to enforce the terms of
this Separation Agreement, or from enforcing rights, if any, under ERISA to
recover any vested retirement benefits, or benefits under any group health or
welfare benefit plans. Also excluded from the release contained in Section 3 and
4 are any rights or claims of Employee to the Separation Payments or to enforce
the Plan.

 

 

2103 CityWest Blvd. Building #4, Suite 800, Houston, TX 77042 • Office: (346)
241-3400 • Fax: (713) 278-8870

www.americanmidstream.com



--------------------------------------------------------------------------------

LOGO [g731423pf.jpg]

 

 

6. Return of Company Property. Employee affirms that the Employee has returned
to the Company all property of the Company in Employee’s possession or control,
including without limitation all records, electronic devices, paper and
electronic files, documents, software programs, and copies thereof, pertaining
to the business of the Company, which records, files, documents and programs may
constitute trade secrets and proprietary information belonging solely to the
Company. Employee may not retain copies of any such records, files, documents or
programs, and hereby relinquishes and assigns to the Company, as applicable, any
and all rights, if any, that Employee may have in any such records, files,
documents or programs.

7. Non-disparagement. Employee agrees that Employee will not disparage the
Released Parties or their products, services, agents, representatives,
directors, officers, shareholders, attorneys, employees, vendors, affiliates,
successors or assigns, or any person acting by, through, under or in concert
with any of them, with any written or oral statement. The foregoing shall not be
violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).

8. No Admission of Wrongful Conduct. Employee hereby acknowledges and agrees
that, by the Company providing the consideration described above and entering
into this Separation Agreement, neither the Company nor any of the other
Released Parties is admitting any unlawful or otherwise wrongful conduct or
liability to Employee or Employee’s heirs, executors, administrators, assigns,
agents, or other representatives.

9. No Reemployment or Future Association. Employee hereby agrees that the
Employee shall not seek reinstatement or reapply for future employment with the
Company. If Employee seeks reinstatement or reapplies for employment in
violation of this Section 10, the Company shall not incur any liability by
virtue of its refusal to hire Employee or consider Employee for employment.

10. Taxes. The Company may withhold from any amounts payable under this
Separation Agreement all federal, state, city or other taxes that the Company
determines it is legally required to withhold pursuant to any applicable law,
regulation or ruling. Notwithstanding any other provision of this Separation
Agreement, the Company shall not be obligated to guarantee any particular tax
result for Employee with respect to any payment provided to Employee hereunder,
and Employee shall be solely responsible for any taxes imposed on Employee with
respect to any such payment.

11. Governing Law. This Separation Agreement shall in all respects be
interpreted, construed and governed by and in accordance with the internal
substantive laws of the State of Texas, without regard to its conflict of law
rules.

12. Forum Selection. Employee and the Company agree that the exclusive venue for
any action arising from or relating to this Separation Agreement shall be in a
court of competent jurisdiction in Harris, Texas. Employee submits to the
personal jurisdiction of such courts; consents to service of process in
connection with any action, suit or proceeding against Employee; and waives any
other requirement (whether imposed by statute, rule of court or otherwise) with
respect to personal jurisdiction, venue or service of process.

13. No Waiver for Failure to Enforce. The failure by any party to this
Separation Agreement to enforce at any time, or for any period of time, any one
or more of the terms or conditions of this Separation Agreement shall not be a
waiver of such terms or conditions of this Separation Agreement or of such
party’s right thereafter to enforce each and every term and condition of this
Separation Agreement.

14. Severability. If any clause, sentence, provision, section or part of this
Separation Agreement for any reason whatsoever be adjudged by any court of
competent jurisdiction, or be held by any other competent authority having
jurisdiction, to be invalid, unenforceable, or illegal, such judgment or holding
shall not affect, impair, or invalidate the remainder of this Separation
Agreement, but shall be confined in its operation to the clause, sentence,
provisions, section, or part of this Separation Agreement directly involved, and
the remainder of this Separation Agreement shall remain in full force and
effect.

 

 

2103 CityWest Blvd. Building #4, Suite 800, Houston, TX 77042 • Office: (346)
241-3400 • Fax: (713) 278-8870

www.americanmidstream.com



--------------------------------------------------------------------------------

LOGO [g731423pf.jpg]

 

 

15. Entire Agreement. This Separation Agreement and Employee’s Retention and
Separation Plan constitutes the entire agreement between the Company and
Employee with respect to the subject matter herein. Except with regards to any
other confidentiality, non-competition, special bonus payments under the
Employee’s Employment Agreement, or other non-solicitation agreements entered
into by Employee, which shall remain in full force and effect, or as otherwise
provided herein, this Separation Agreement and Employee’s Retention and
Separation Plan supersedes and preempts any prior understandings, agreements or
representations by or between the parties, written or oral, and there are no
other written or oral agreements, understandings, or arrangements. Any
amendments, additions or other modifications to this Separation Agreement must
be done in writing, signed by both parties.

16. Successors and Assigns. This Separation Agreement shall bind and inure to
the benefit of and be enforceable by Employee and the Company and their
respective heirs, executors, personal representatives, successors and assigns,
except that Employee may not assign this Separation Agreement or any of the
rights or obligations hereunder without the prior written consent of the
Company. Any attempted assignment by Employee in violation of this Section 17
shall be void.

17. Voluntary Execution. Employee acknowledges that the Employee is executing
this Separation Agreement voluntarily and of Employee’s own free will and that
Employee fully understands and intends to be bound by the terms of this
Separation Agreement. Further, Employee acknowledges that Employee has an
opportunity to carefully review this Separation Agreement with the Employee’s
attorney prior to executing it or warrants that the Employee chooses not to have
their attorney review this Separation Agreement. Employee acknowledges that the
Employee is responsible for any attorneys’ fees incurred in connection with the
review of this Separation Agreement by the Employee’s attorneys.

18. Receipt of Separation Agreement. Employee received this Separation Agreement
on or before May __, 2019. The Company’s offer to enter into this Separation
Agreement expires on [Day/Date], 2019, which is [twenty-one (21)] / [forty-five
(45)] days from the date of receipt.

IN WITNESS WHEREOF, Employee and a duly authorized representative of the Company
certify that the Employee has read this Separation Agreement in its entirety and
voluntarily executed it, as of the date set forth under their respective
signatures.

 

EMPLOYEE     AMERICAN MIDSTREAM PARTNERS GP, LLC     By:  

 

 

Chris Dial

    Name:  

 

    Title:  

 

 

Date

   

 

Date

 

 

2103 CityWest Blvd. Building #4, Suite 800, Houston, TX 77042 • Office: (346)
241-3400 • Fax: (713) 278-8870

www.americanmidstream.com